Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 19-21, 23-27, and 32 were pending.  Claims 1-18, 20-22, and 24-32 are cancelled.  Amendments to claims 19 and 23 are acknowledged and entered.  Claims 19 and 23 will be examined on their merits. 

Response to Arguments
Applicant's arguments filed 07/07/2022 regarding the previous Office action dated 01/11/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 19 is drawn to a method of stimulating production of type I interferon in porcine alveolar macrophages, comprising administering to a porcine subject a composition comprising a live, attenuated porcine epidemic diarrhea virus (PEDV) comprising one or more substitution mutations in a non-structural protein-15 (nsp15), wherein said one or more mutations includes a substitution of a catalytic histidine amino acid that results in a loss of endoribonuclease enzymatic activity. 
Further limitations on the method of claim 19 are wherein said one or more substitution mutations at a catalytic histidine residue comprises an alanine substitution (claim 23).


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 19-21, 23-27, and 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 19 and 23 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison (US20060039926A1, Pub. 02/23/2006; CITED PREVIOUSLY BY THE OFFICE; hereafter “Denison”).  (NB:  The previous Office action incorrectly listed the claims rejected in the summary regarding the Denison rejection, but these claims rejected were clearly set forth in the prior art teachings section and the conclusion.)  Note the rejection of claims 20-21, 24-27 and 32 is withdrawn in light of the cancellation of said claims.  
The Prior Art:
Denison teaches live, attenuated coronavirus (CoV) vaccines, wherein the vaccine comprises a viral genome encoding a p59 protein having a mutation at a specific tyrosine residue (entire document; see abstract.)  Denison teaches the viral genome may have an additional mutation at another viral protein, such as nsp15 (¶[0013][0015][0024][0049-0050]; Fig. 5; reference claims 15, 30).  Denison teaches the nsp15 encodes an endoU endoribonuclease, and that the putative active sites are glycine, histidine, and lysine residues that align with other endoU proteins and can be substituted with alanine or other conservative or non-conservative aa residues (¶[0050]; instant claim 23).  Denison teaches the CoV with the mutations may be chosen from mouse hepatitis virus (MHV), Severe Acute Respiratory Syndrome Coronavirus (SARS CoV), bovine coronavirus (BCoV), human coronavirus OC43 (HCoV-OC43), infectious bronchitis virus (IBV), transmissible gastroenteritis virus of pigs (TGEV), HCoV-229E, porcine enteric diarrhea virus (PEDV), HCoV-NL63 (¶[0012][0014][0024][0039][0041]; Fig. 2, reference claim 19), chicken avian infectious bronchitis virus (E3V), porcine transmissible gastroenteritis virus (TGEV), canine coronavirus (CCV), and feline infectious peritonitis virus (FIPV)(¶[0008]).   Denison teaches methods of inducing an antiviral immune response in a host comprising administration of a live, attenuated CoV (reference claim 16).  Denison teaches these CoV compositions would be used to treat animals or livestock, like pigs (¶[0006][0028][0014]; reference claim 33; instant claim 19).  While Denison fails to teach stimulating production of type I interferon (IFN) in porcine alveolar macrophages (AM), Denison teaches every other aspect of the method as claimed, namely a method of administering to a porcine (pig) subject a composition comprising a live, attenuated porcine epidemic diarrhea virus (PEDV) comprising one or more substitution mutations in a non-structural protein-15 (nsp15), wherein said one or more mutations includes a substitution of a catalytic histidine amino acid that results in a loss of endoribonuclease enzymatic activity.  As noted in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the stimulation of type I IFN in porcine AM would be an inherent aspect of the method of Denison, as the method of Denison meets all the structural limitations of the claimed method, and anticipates instant claim 19.
For at least these reasons, Denison teaches every aspect of claims 19 and 23 and anticipates the instantly claimed invention
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
Applicant notes that instant independent claim 19 has been amended to recite that the method would stimulate type I interferon (IFN-1) production in porcine alveolar macrophages (AM), and that the prior art is silent as to this outcome.  While Denison may not explicitly note that the AM generate IFN-1 upon infection with the mutated PEDV, as Denison teaches each and every step of the method, this would be an inherent outcome of said method in the noted subjects, namely swine.  
As noted in MPEP 2112.II., inherency applies to methods as well as products in that if the prior art teaches all the limitations of a claimed method, although an outcome of that method may not have been recognized or claimed, it still does not make that method patentable.  In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
It is suggested that limitations be added to the claims that would differentiate the claimed method from the prior art, such as subject population (e.g. piglets, adult swine, seronegative, seropositive, etc.), the dosing of the vaccine composition, additional excipients to the composition (e.g. specific carriers, adjuvants, etc.), the timing of the inoculations, the route of inoculations – anything to differentiate the generically claimed method from the methods recited in the prior art.
For at least these reasons, the rejection is maintained in part and extended.


(Rejection withdrawn.)  The rejection of Claim(s) 19-20 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Kindler et. al. (Kindler E, et. al. PLoS Pathog. 2017 Feb 3;13(2):e1006195.; hereafter “Kindler”) is withdrawn in light of the amendments to the claims. 



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL B GILL/
Primary Examiner, Art Unit 1648